Citation Nr: 1600540	
Decision Date: 01/07/16    Archive Date: 01/21/16

DOCKET NO.  14-19 858A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for hypertension.

2. Entitlement to service connection for an ankle disorder.

3. Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1976 to November 1976, March 1982 to September 1982, and from February 2003 to May 2004.  He also served with the Army National Guard before, between, and after his periods of active duty.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a May 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System paperless claims processing systems associated with the appeal.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

The issues of entitlement to service connection for low back and ankle disorders are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran currently has hypertension, hypertension was noted within a year following separation from active duty, and continuity of symptomatology has been demonstrated.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, hypertension was incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).

For veterans with 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, including hypertension, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).  

Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  Continuity of symptomatology may also establish service connection where a chronic disease or its symptoms are noted in service or during the one year presumptive period but is not shown to be chronic or a diagnosis of chronicity may legitimately be questioned.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013) (noting that the continuity of symptomatology provisions apply only to the chronic disorders as listed in 38 C.F.R. § 3.309(a)).

VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Here, the Veteran contends that hypertension began during his last period of active duty.  VA regulations define hypertension as diastolic blood pressure predominantly 90 millimeters or greater, and isolated systolic hypertension as systolic blood pressure predominantly 160 millimeters or greater with a diastolic blood pressure of less than 90 millimeters.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2015).  

While service treatment records from February 2003 to May 2004 are negative for notations of hypertension or blood pressure readings meeting the above criteria, the evidence indicates that in the year following separation from active duty, hypertension onset but was not compensably disabling.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 (a 10 percent evaluation requires diastolic blood pressure predominantly 100 or more; systolic pressure predominantly 160 or more; or a history of diastolic blood pressure of 100 or more prior to the appellant taking continuous medication to control his blood pressure).

The appellant separated in May 2004.  Thereafter, a November 29, 2004 private treatment record shows blood pressure of 140/100 and a diagnosis of hypertension.  At a December 1, 2004 follow up, the doctor noted that the Veteran's blood pressure continued to be elevated at 150/100.  He advised the appellant to purchase a digital blood pressure cuff, take his blood pressure each morning, and report the findings after one week.  The appellant did so and later reported the following readings: December 2: 152/99; December 3: 132/95; December 4: 121/93; December 5: 139/95; December 6: 121/90.  The Veteran was not taking any hypertension medication at that time.  Based on those findings, the doctor prescribed him 12.5 mg of Toprol-XL and asked that he report back in a week.

On December 13, 2004 the Veteran reported the following: December 7: 128/88; December 8: 140/98; December 9: 131/90; December 10: 136/89; December 11: 149/92; December 12: 132/90; and December 13: 138/96.  The doctor increased the dosage to 25 mg of Toprol-XL.

On December 20, 2004 the Veteran again reported his blood pressure from the prior week: December 14: 131/97; December 15: 135/80; December 16: 127/84; December 17: 122/82; December 18: 127/91; December 19: 134/88; December 20: 142/92.  Toprol-XL was increased to 50 mg.

By early January 2005, the doctor noted that his blood pressure was still not well controlled with diastolic blood pressure as high as 100.  After adding 12.5 mg of hydrochlorothiazide, it improved.  By late January and February 2005, private treatment records reveal generally lower diastolic blood pressure readings but continued treatment with medication.

Subsequent private and VA treatment records show continuing diagnoses of hypertension and treatment with medication.  A November 2008 private treatment record shows that the doctor noted that the Veteran's hypertension was still not within guidelines and started him on 12.5 mg of eplerenone.  A December 2009 VA treatment record reveals that in addition to eplerenone, metoprolol and amlodipine were added to his medication regimen.

A May 2012 VA examination revealed blood pressure readings of 134/92, 134/97, and 134/99 even though the Veteran was still taking eplerenone, metoprolol and amlodipine.  The examiner opined that hypertension was less likely than not incurred in or caused by service because the appellant was not diagnosed with hypertension until a few months after separation and because there was no documentation to support onset during active duty reasoning that a 2002 cardiac examination was normal and the Veteran was not prescribed medication at that time.

Initially, the Board finds sufficient evidence of hypertension both currently and within one year following separation from active duty.  Numerous readings show diastolic blood pressure in excess of 90 millimeters.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1.  While the claims file shows only one day where more than two readings were taken, every day from December 2 through December 6, 2004, showed a single diastolic reading of 90 millimeters or higher, and from December 7 through December 13, five out of seven days showed diastolic blood pressure of 90 millimeters or higher, even after taking Toprol-XL, a blood pressure medication.  While the Board acknowledges that these readings were self reported, because they were taken with the intent of diagnosing and treating high blood pressure, they are credible.  See Fed. R. Evid. 803 (4) (noting that statements made to physicians for the purposes of diagnosis and treatment are exceptionally trustworthy and not excluded by the hearsay rule because the declarant has a strong motive to tell the truth in order to receive proper care); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) ("[R]ecourse to the [Federal] Rules [of Evidence] is appropriate where they will assist in the articulation of the Board's reasons").

In light of the above, there is also adequate medical evidence supporting the appellant's claim that his hypertension has continued since the initial diagnosis following separation from active duty.  The evidence shows that the Veteran required continuous medication within a year of his separation from active duty to keep his blood pressure under control.  While the VA examiner opined that there was no nexus to service, the Veteran may alternatively establish entitlement to service connection by showing a continuity of symptomatology.  In this regard, the examiner's notation that the Veteran was first diagnosed with hypertension in November 2004 actually supports the claim.  In light of the above, and affording the Veteran the benefit of the doubt, entitlement to service connection for hypertension is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.303(b).


ORDER

Entitlement to service connection for hypertension is granted.


REMAND

The Veteran also contends that low back and ankle disabilities are related to his last period of active duty.  The VA opinions on this matter are inconsistent with the evidence of record.

In May 2012, the VA examiner opined that it was less likely than not that any ankle disability was related to service because there was "no documentation to verify an ankle injury or chronic condition during active duty [and] no documentation of treatment in the intervening years, nor is there present treatment."  The Board's review of the claims file reveals a September 3, 2003 individual sick slip noting an injury that occurred in the line of duty and that resulted in sore ankles and feet.  A November 2003 sick slip noted a complaint of left ankle soreness in the morning.  

Post-service, a November 2005 private treatment record reveals complaints of right ankle pain.  In the diagnosis section of the May 2012 examination, the examiner noted a 2012 right ankle strain.

Regarding the spine, the May 2012 examiner opined that it was less likely than not that any low back disorder was related to service because although the Veteran mentioned it at his separation physical, a low back disability was not medically evaluated during active duty, the appellant did not seek treatment for his low back until 2008, and there was no evidence of a chronic condition due to an-inservice injury or event.  Significantly, however, an April 2003 sick slip notes that the appellant suffered an injury in the line of duty that resulted in complaints of low back pain.  While the May 2012 examiner also noted that the appellant's only current disorder was a lumbar strain and that there was no evidence of arthritis, a January 2011 private treatment record shows a diagnosis of ankylosing spondylosis and a February 2012 private treatment record indicates that an MRI revealed degenerative arthritis, mild disc disease, and neuroforaminal narrowing.  Addendum opinions are therefore required.

Additionally, any outstanding VA treatment records should also be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file any VA treatment records not already contained in the claims file.  If the AOJ cannot locate such records, the AOJ must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

2. Thereafter, forward the entire claims file to the examiner who prepared the May 2012 VA opinions or, if that examiner is unavailable, to another suitably qualified VA examiner.  The examiner must review all pertinent records associated with the claims file, VBMS file and Virtual VA file.  This includes the Veteran's service treatment records, post-service medical records and lay statements.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the opinion report, and a rationale should be provided for that conclusion.  If additional examination is indicated, it should be scheduled in accordance with applicable procedures.

The examiner must provide opinions addressing whether it is at least as likely as not that any current low back or ankle disability is related to service.  The examiner must address all relevant evidence and the opinions must be consistent with the evidence in the claims file.  A complete and fully reasoned rationale must be provided for any opinion offered.

3. After the development requested has been completed, the AOJ should review any report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once. 

4. After completing any additional development deemed necessary, readjudicate the claims.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


